Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 1 of 30




                  EXHIBIT 1
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 2 of 30




                                         Contract NO. 04-DC-2045



                        QUITCLAIM DEED



     THIS INDENTURE, made this      day of           , 1993,
between the United States of America, acting through the
Secretary of Health and Human Services, by the Director, Division
of Health Facilities Planning, U.S. Public Health Service, of the
Department of Health and Human Services, under and pursuant to
the power and authority provided by the Federal Property and
Administrative Services Act of 1949 (40 U.S.C. 484(k)), as
amended (hereinafter called the Act), and regulations promulgated
pursuant thereto at 45 C.F.R. Part 12, and the Stewart B.
McKinney Homeless Assistance Act (42 U.S.C. § 11411), as amended,
and regulations promulgated thereto at 45 CFR Part 12a, and
The Community for Creative Non-Violence, Inc. (hereinafter called
the Grantee).

                         WITNESSETH

     WHEREAS, by letter dated June 30, 1989, from the General
Services Administration, certain surplus property consisting of
0.84 of an acre of land improved with one building hereinafter
described (hereinafter called the Property), was assigned to the
Department of Health and Human Services (hereinafter called the
Grantor) for disposal upon the recommendation of the Grantor that
the Property is needed for health purposes in accordance with the
provisions of the Act; and

     WHEREAS, by letter dated October 1, 1993, the General
Services Administration concurred in a retransfer of the Property
from the National Coalition for the Homeless to the Grantee;

     WHEREAS, said Grantee has made a firm offer to purchase the
Property under the provisions of the Act and has made application
for a public benefit allowance; and proposes to use the Property
for said purposes; and

     WHEREAS, the Grantor has accepted the offer of the Grantee,

     NOW, THEREFORE, the Grantor, for and in consideration of the
foregoing and of the observance and performance by the Grantee of
the covenants, considerations and restrictions hereinafter
contained and other good and valuable consideration, the receipt
of which is hereby acknowledged, has remised, released and
quitclaimed and by these presents does remise, release and
quitclaim to the Grantee, its successors and assigns, all right,
title, interest, claim and demand, excepting and reserving such
rights as may arise from the operation of the conditions
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 3 of 30




                                                                   2

subsequent hereinafter expressed, which the United States of
America has in and to the Property, situate, lying, and being in
the District of Columbia, and more particularly described as
follows:

     ALL THAT PARCEL situate in the Northwest quadrant of the
city of Washington, District of Columbia, and being a portion of
entirety lots number 8, 29, 30, 33, 34, 35, 806, 807, 808, 809,
812, and 813, and said lots containing approximately 0.84 of an
acre of land, more or less, as shown on the attached non-recorded
plat entitled Square "571".

     SUBJECT TO any and all other existing easements, rights-of-
way, reservations, and servitudes, whether of record or not.

     The Grantee shall comply with all applicable Federal, State,
municipal, and local laws, rules, orders, ordinances, and
regulations in the occupation, use, and operation of the
Property.

     TO HAVE AND TO HOLD the Property subject, however, to a July
24, 1989 Amendment No. 1 to a Memorandum of Understanding dated
February 21, 1975, attached hereto and made a part hereof as
Exhibit "A," between the General Services Administration and the
District of Columbia which allows the District of Columbia use of
lots 809, 33, 34, 35, and part of lot 808 for the purpose of
parking 37 vehicles, and to each of the following conditions
subsequent, which shall be binding upon and enforceable against
the Grantee, its successors and assigns, as follows:

     1.    That for a period of thirty (30) years from
           July 3, 1991, the Property herein conveyed will be
           used continuously for health purposes in
           accordance with the proposed program and plan of
           the Grantee as set forth in its application dated
           the 13th day of August 1993, and for no other
           purpose.

     2     That during the aforesaid period of thirty (30)
           years the Grantee will not resell, lease,
           mortgage, or encumber or otherwise dispose of any
           part of the Property or interest therein except as
           the Grantor or its successor in function may
           authorize in writing.

      3.   Where construction or major renovation is not required
           or proposed, the Property must be placed into use
           within twelve (12) months from July 3, 1991. Where
           construction or major renovation is contemplated at the
           time of transfer, the Property must be placed into use
           within thirty-six (36) months from July 3, 1991.
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 4 of 30




                                                                   3

    4.    That one year from the date hereof and annually
          thereafter for the aforesaid period of thirty (30)
          years, unless the Grantor or its successor in function
          directs otherwise, the Grantee will file with the
          Grantor or its successor in function reports on the
          operation and maintenance of the Property and will
          furnish, as requested, such other pertinent data
          evidencing continuous use of the Property for the
          purposes specified in the above-identified application.

    5.    That during the aforesaid period of thirty (30) years
          the Grantee will at all times be and remain a tax-
          supported organization or a nonprofit institution,
          organization, or association exempt from taxation under
          section 501(c)(3) of the Internal Revenue Code of 1986.

    6.   That, for the period during which the Property is used
         for the purpose for which the Federal assistance is
         hereby extended by the Grantor or for another purpose
         involving the provision of similar services or
         benefits, the Grantee hereby agrees that it will comply
         with the requirements of section 606 of the Act (40
         U.S.C. § 476); the Fair Housing Act (42 U.S.C. § 3601-
         19) and implementing regulations; Executive Order 11063
         (Equal Opportunity in Housing) and implementing
         regulations; Title VI of the Civil Rights Act of 1964
         (42 U.S.C. § 2000d to d-4) (Nondiscrimination in
         Federally Assisted Programs) and implementing
         regulations; the prohibitions against discrimination on
         the basis of age under the Age Discrimination Act of
         1975 (42 U.S.C. § 6101-07) and implementing
         regulations; the prohibitions against otherwise
         qualified individuals with handicaps under Section 504
         of the Rehabilitation Act of 1973 (29 U.S.C. § 794) and
         implementing regulations; and all requirements imposed
         by or pursuant to the regulations of the Grantor (45
         CFR Parts 12, 80, 84, and 91), issued pursuant to said
         Acts and now in effect, to the end that, in accordance
         with said Acts and regulations, no person in the United
         States shall, on the ground of race, color, national
         origin, sex, age, or handicap, be excluded from
         participation in, be denied the benefits of, or
         otherwise be subjected to discrimination under the
         program and plan referred to in condition numbered 1
         above or under any other program or activity of the
         Grantee, its successors or assigns, to which said Acts
         and regulations apply by reason of this conveyance.

     In the event of a breach of any of the conditions subsequent
set forth above, whether caused by the legal or other inability
of the Grantee, its successors and assigns, to perform any of the
obligations herein set forth, the Grantor or its successor in
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 5 of 30




                                                                   4

function will, at its option, have an immediate right of reentry
thereon, and to cause all right, title, and interest in and to
the Property to revert to the United States of America, and the
Grantee, its successors and assigns, shall forfeit all right,
title, and interest in and to the Property and to any and all of
the tenements, hereditaments, and appurtenances thereunto
belonging; PROVIDED, HOWEVER, that the failure of the Grantor or
its successor in function to insist in any one or more instance
upon complete performance of any of the said conditions
subsequent shall not be construed as a waiver of or a
relinquishment of the future performance of any of said
conditions subsequent, but the obligations of the Grantee with
respect to such future performance shall continue in full force
and effect; PROVIDED FURTHER, that in the event the Grantor or
its successor in function fails to exercise its option to reenter
the premises and to revert title thereto for any such breach of
conditions numbered 1, 2, 3, 4, or 5 herein within thirty-one
(31) years from the date of this conveyance, conditions numbered
1, 2, 3, 4, and 5 herein, together with all rights to reenter and
revert title for breach of condition, will, as of that date,
terminate and be extinguished; and PROVIDED FURTHER, that the
expiration of conditions numbered 1, 2, 3, 4, and 5, and the
right to reenter and revert title for breach thereof, will not
affect the obligation of the Grantee, its successors and assigns,
with respect to condition numbered 6 herein or the right reserved
to the Grantor, or its successor in function, to reenter and
revert title for breach of condition numbered 6.

     The Grantee, by acceptance of this deed, covenants and
agrees for itself, its successors and assigns, that in the event
the Grantor exercises its option to revert all right, title, and
interest in and to the Property to the Grantor, or the Grantee
voluntarily returns title to the Property in lieu of a reverter,
then the Grantee shall provide protection to and maintenance of
the Property at all times until such time as the title is
actually reverted or returned to and accepted by the Grantor.
Such protection and maintenance shall, at a minimum, conform to
the standards prescribed by the General Services Administration
in FPMR 101-47.4913 (41 CFR Part 101) now in effect, a copy of
which is attached to the Grantee's aforementioned application.

     The Grantee, by acceptance of this deed, covenants and
agrees for itself, its successors and assigns, with respect to
the Property or any part thereof--which covenant shall attach to
and run with the land for so long as the Property is used for a
purpose for which Federal assistance is hereby extended by the
Grantor or for another purpose involving the provision of similar
services or benefits, and which covenant shall in any event, and
without regard to technical classification or designation, legal
or otherwise, be binding to the fullest extent permitted by law
and equity, for the benefit of and in favor of and enforceable by
the Grantor or its successor in function against the Grantee, its
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 6 of 30




                                                                   5

successors and assigns for the Property, or any part thereof--
that it will comply with the requirements of section 606 of the
Act; the Fair Housing Act (42 U.S.C. § 3601-19) and implementing
regulations; Executive Order 11063 (Equal Opportunity in Housing)
and implementing regulations; Title VI of the Civil Rights Act of
1964 (42 U.S.C. §2000d to d-4) (Nondiscrimination in Federally
Assisted Programs) and implementing regulations; the prohibitions
against discrimination on the basis of age under the Age
Discrimination Act Of 1975 (42 U.S.C. § 6101-07) and implementing
regulations; and the prohibitions against otherwise qualified
individuals with handicaps under Section 504 of the
Rehabilitation Act of 1973 (29 U.S.C. § 794) and implementing
regulations; and all requirements imposed by or pursuant to the
regulations of the Grantor (45 CFR Parts 12, 80, 84, and 91)
issued pursuant to said Acts and now in effect, to the end that,
in accordance with said Acts and regulations, no person in the
United States shall, on the ground of race, color, national
origin, sex, age, or handicap, be excluded from participation in,
be denied the benefits of, or otherwise be subjected to
discrimination under the program and plan referred to in
condition numbered 1 above or under any other program or activity
of the Grantee, its successors or assigns, to which such Acts and
regulations apply by reason of this conveyance.

     The Grantee, by acceptance of this deed, covenants and
agrees for itself, its successors and assigns, that the Property
is transferred on an "as is, where is," basis, without warranty
of any kind, either expressed or implied, including as to the
condition of the Property. The Grantee also covenants and agrees
for itself, its successors and assigns, that the Grantor has no
obligation to provide any additions, improvements, or alterations
to the Property.

     In the event title to the Property or any part thereof is
reverted to the United States of America for noncompliance or is
voluntarily reconveyed in lieu of reverter, the Grantee, its
successors or assigns, at the option of the Grantor or its
successor in function, shall be responsible for and shall be
required to reimburse the United States of America for the
decreased value thereof that is not the result of reasonable wear
and tear, an act of God, or alterations and conversions made by
the Grantee, its successors or assigns, to adapt the Property to
the health use for which the Property was transferred. The
United States of America shall, in addition thereto, be
reimbursed for such damage, as it may sustain as a result of such
noncompliance, including such costs as may be incurred in
recovering title to or possession of the above-described
Property.
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 7 of 30




                                                                   6
     The Grantee may secure abrogation of the conditions
subsequent numbered 1, 2, 3, 4, and 5 herein by:

     a.   Obtaining the consent of the Grantor, or its
          successor in function, therefor; and

     b.   Payment to the United States of America of
          1/360th of the percentage public benefit
          allowance granted of the fair market value as
          of the date of such requested abrogation,
          exclusive of the value of improvements made
          by the Grantee to the extent that they add to
          the value of that portion of the Property to
          be released, for each month of the period to
          be abrogated.

     The Grantee, by acceptance of this deed, further covena
                                                              nts
and agrees for itself, its successors and assigns,
                                                    that in the
event the Property or any part thereof is, at any time
                                                        within the
period of thirty (30) years from the date of this convey
                                                         ance,
sold, leased, disposed of or used for purposes other
                                                      than those
designated in condition numbered 1 above without the
                                                      consent of
the Grantor, or its successor in function, all revenu
                                                      es therefrom
or the reasonable value, as deteLmined by the Granto
                                                     r, or its
successor in function, of benefits to the Grantee,
                                                    deriving
directly or indirectly from such sale, lease, disposal
                                                        or use,
shall be considered to have been received and held
                                                    in trust by
the Grantee for the United States of America and shall
                                                        be subject
to the direction and control of the Grantor, or its
                                                     successor in
function; but the provisions of this paragraph shall
                                                      not impair
or affect the rights reserved to the Grantor under
                                                    any other
provision of this deed. In addition, the Grantee,
                                                   its successors
or assigns, shall be solely liable for all costs relati
                                                        ng to any
hazardous or toxic substances being placed on the Proper
                                                         ty during
its use by said Grantee, its successors or assigns.
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 8 of 30




                                                                     7
      IN WITNESS WHEREOF, the Grantor has cause
                                                d this instrument
 to be executed as of the day and year
                                       first above written.

                            UNITED STATES OF AMERICA
                            Acting through the Secretary
                            of Health and Human Services



                      BY:       a",,t& L_ %.,Y
                                             .271,g/ile
                            Ka leen Furey Martin
                            Director
                            Division of Health Facilities Planning
                            Public Health Service



                            ACKNOWLEDGMENT

STATE OF MARYLAND   )
COUNTY OF MONTGOMERY) SS

     On this
              yak
                   day of            X199,3, before me the
undersigned officer, personally appea
                                      red Kathleen Furey Martin,
known to me to be the Director, Divis
                                      ion of Health Facilities
Planning, Public Health Service, Depar
                                       tment of Health and Human
Services, and known to me to be the
                                    person who executed the
foregoing instrument on behalf of the
                                       Secretary of Health and
Human Services, for the United States
                                       of America, and
acknowledged to me that she subscribed
                                        to the said instrument in
the name of the Secretary of Health and
                                         Human Services and on
behalf of the United States of America.

     Witness my hand and official seal.



(SEAL)
                                                           or-1r
                                             Notary Public
                  My commission expires December
                                                 1, 1995
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 9 of 30




                                                                                  8

                             ACCEPTANCE

     The Community for Creative Non-Violence hereby accepts this
deed and thereby accepts and agrees to all the terms, covenants,
conditions and restrictions contained therein.



                      By



                             ACKNOWLEDGMENT

STATE OF
COUNTY OF             ) SS

      On this V=04   "    day of *1.1.  —lzer     , l9g3 , before me,
a Notary Public in and for the City of 4Anc1/4..)-       A,1* (.-.
County of                     , State of                 , personally
appeared Co.41)\ -i7.e..,
                        ,r‘t.kku          , known to me to be the
   ILA& \ 4.4.AJ.441   e'   C-VA t.1      , and known to me to be the
person who executed the foregoing instrument on behalf of cc-1%W
   , and acknowledged to me thatshe executed the same as the
                                                                    free
act and deed of

            Witness my hand and official seal.



   (SEAL)
                                           Notary Public

                  My commission expires MY Commission Expires February 14, 1394
             Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 10 of 30




                                 CERTIFICATE OF RECORDATION


                                                                 , of the Office of
        I,
        the County Recorder of the County of

                                            , did receive on the          day of
        State of

                                 , 19   , for filing and recordation, the

        following instrument:




                                                 e:2 0 F25-c,7


             71.




                    11
                            t\
                     "V\)




                                                   - 00
        re ua iC
1"-Y-

                                                     11 •


                                                            (Title)
    Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 11 of 30
                             EXHIBIT "A"
 0_ OS 'e'3 10 S5
                                                                                   P E./2


                                     Panmmittir NO. 1 TO
                            MEMORANDUM               UNDSRSTAMOINg
                                meted February 21
                                                            , 1975
                                Referenav Humber 722.
                                                                 05
                    ` Othisral aarvicBet            ween
                                               es Administrati
                        District of Columbia                       on sand
                                                            Government
    1414gREA8, In ardo
   ,Agreemont Numberr24to satisfy to requirtmahts of D.
                           61                                                 Q. Formal
    Suppiament Number 1 .                  May 3, 1958, An
                                                                  d aald aorteaants
   of Columbia Govern        da  te  d  Da ce    mb er  29, 1972, betw
                          ment (tha Distriot) an                          asn th
   Administration (GSA
                           ) and vartain cove                 d the Genera e Diatrict
   contained in a deed fo                                 nants' running        S4rvicea
                                 r   a  pa rt     of  Lot 829, Square       wi th  the .and
   Dtcambor 29, 1972, th                                                   53
   Undsrstanding on Fe e District and 08A ex*oute4 a 3 dated
   Understanding indi bruary 21, 1975. This Memorandum                      Momorandum of
   parking apaoee pr catiad in part they lactation of                          of
                        ovidsd by GSA to th                             57 vohiole
   looatiOA On m port                                    e District tt s
   of Undaratanding fuion of aquaria 571 owned by GSA.                       epooifio
                          rt
   consummated planat hair provided that'into eventThe Mtmcrandum
                          o
   disposad of it in ac davelop the area to its ultima OSA
                                                                            te
   would be.provided tooordarios with law, the same number%las, or
  District in proximit       th   e   At etriat at                               of spty4mig
                            y .to the municipaa             location accept
                                                          l Canter. OS          ab le to th
  to disposa, in acco
  tnzulatolliu„Ag_t rdance with law, of zbA_Au.9144                       A now daairao e
                          he OSA owned port                              LAh4
  provide the ooze
                       number of parking ion of.8quarel-571; .and
  srityin i differaa                                   space: to the
                         t lootttOft, midi                              Diatriot at the
  WMRREAs, an ogroam
 capartment of Heal ent will be txacutad batw4an th
                        th and Huaan Sarvic                             a
 acalgAmealt VAIS.,4.1M—itiL                             ee (HK$) to coOSA And the
 portion of soar*             Y-0 01, 414;10
                                           si
                                            ....tunt                       nvoy by
                               t..0 AvHS, in whieh             of the GSA awne
 reserve parking lo                                           s will. .b4          d
                       t' tho District in
 Amendmant No, 1,                                       the area agratdrevared to
                       and;                                                 to in this
 NOW THERZFO71, OSA
                         and ths,Di
 rabruarY 21, 1975 as follows'strict agree to amend the HOU
                                                                                     of
1. The initial 01
n u/lit:414441 3 Bit   susoe of the ae0ond aa
                     am ended to read, 'Spe       ntanCe of paragr
located on                                     cifically this         aph
                 the aouth. aida QUI                           ar ea   is
interoactiOa with                        st rut
                         the west .aide of 1s baginhing at it.
weatofly a distance of                          t St
baing intondad to oc           102.78 foist with reet, and extending
of Lot SOS, 44 sh          eprisa all of Toots a depth-of 108.0 filet,
                       own                        809, 33, 34,
THAT.:..'. The roma on tha attachod skotoh "A',                 86, anti part
unohangod. A taw sk        in da r of th is so              ZIC CaP T
hereof.                    atch "An is attacond atntance maim'
                                               ched.hartto and
       •                                                        mods a pert


DIST.nOT OF =LUZ
                 :MIA                        OtNIRAL    silty:tits   Kotilt4I6TRATZON



M dricin Barry,, Jt.
Mayor                    July 24, 1989
                                              Paul Chiatolint
                                              DeDutv                       •
                       Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 12 of 30




                                  4.



                                           E STREETN.W.
                                                       3b     3i -3_2, 3r-Sc 3751
                                                               sog
                                            006             807. 80e •
                                                  Ex         Park,


           •




                              c




maa-••••   I••••••   I•••••




                                       D



                                                                     ts: T 69, c, 7
                Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 13 of 30
 •
         r• . • S .

                                                                             ne. 722.05
                                                                         2-21-75
                               KE243WV.2..10.Ø=DZ:G
                                         E,eteen
                           General Services
                             District of         Zover t

n order to satisfy the rngoire:.- 1ahts of D. C. Fee-ral Agreecarft
altad .Y.ey 3, 1963, and said agref-.r-
                                   ....ents Supple7,ent ":,;ur'rer 1 date Dece.71:a:t 29,
972, bctL-;een the District of Colu.7.bia Gc,.a=nent (the District) and . 212.
eneral Services Adainistration (WiN and certain.cova=ts r=inigPidtn
arid contained in a deed for a part of Lct 329, Sq.lare 533                           29,
972, the District and GSA agree to ths fciluring:

     1. 127 vehicle 1-1 1.-king spaces will be gco.ridsd by Gar.si-al Services
        Akainistration to the District cf Cohz-    ..bia.

     2. 90 of'the 127 parking spaces shall be                lcorted in the
        revised east bay of the Nunicipal Center Ga:agg s,:hich is raa an •
        underground portion of the Ner.; Le7?,-tnent of Labor 37.1i:ding,
        A de,ed of conveyance granting •=.anent access and urdergrourd
        Øking rights as required in .t&~ above referred to dr--=-1 for
        pRrt of Lot 829, Square 533 shall be prwptly preoar4 fez - .
        acpoval and execution by GSA and t.f- na District.

     3. r.inose parking spaces not provided in the rairised e-      ,st bay of the
        nunicilml Center Garage will be :-ada                  on a portien of
        Square 571 craned -by the General ==-v      s
        cafic.:11y ""          «;:: 1r
                                    ~ C7,'                VAe4!Ft (-1.F 7.1 Street
          ._gillning at a alley ard extr_
        bk,                                    east.e.Lly a ..1,1s La= ce. 102.78
        feat with a depth of 103.0 feet, being all of Lets' 835, 23, 30
        ard part of Lot-807 as sha.,7n en t:-.e attaz:-.ed sketch ".;",
                in the event General Services ?dnd_nistratien ec.7...          ates •
        par:,-7s to develop the area to its ultis:ate use, er disposes of it
     •  in aocardarze with lem, the ss:a .1%..=ber of sen s.pases not
        provided in the revised east bay           than be pr.c.ri.fle witnout
        interruption to the District at a location acceptl..ble to the
        District in g.admity to the                 Center, unless thaze is
        mutual agreeent to ten7Inate the arran,--ier nt. P.e...c. entatives
        of General Services Pazdnistration a.nå D. C. CkNe=ent.:14-ill
        ØØp a M.111, 11y acce?table perkL-g layout for such alternate
        locations.

     4. The District sh.-0.1 be responsible far -the- nu:-- eing E.7id striping
        of all spaces at no cost to Ge:.er!..1 Services :-.fninistration.


 srRIcr OF COLU>Z-TA

                                                                          'S---24.4.411,44(....1
                          iN                                                          •
          of

                      I
                •-•
.1 “                               ..   .
         •• •   •m   •   MP   •




                     LOCATION MAP

       Square 571 (portion), 425-2nd Street, N.W.
                         Washington, D.C.




                                                    UALITY
                                            D ST.    INN
                                                             Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 14 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 15 of 30
                                                    E Street            209.34'


                   I    Parking Lot
                  I    (22,608 sq. ft)
                  I
                  I
                  I
                  I
                 I
                I                                                            Alby
                I               Propose to Close —P       74'



                         Parking Lot
            I           (11,840 sq. ft.                                   National
            I                                                           Association of
            I                                                             Counties
                             Shelter                                                     in
                              For                                                        r
                            Homeless
                              Men                                         Zone C-3-C


        I
        I                                                       Alley
       I
       I
                                   Proposed Alley
       I                  Building
      I                  ( 4,366 sq. ft.)
     I                     Lot (2,160)          0
     I
    I
   I
   I
  I                                                 D Street
 I
 I




                                              APPROXIMATELY .84 ACRE-
                                                 LAND AND BUILDING

                                                           SQUARE 571
                                                         WASHINGTON, D.C.


                                                                        NOT TO SCALE
                   Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 16 of 30
                                                                       ri                 C          5-7-D
                                                                                                     r
         krTALINENT II
.1 .'N
    ,
    4•

                                                                2T'e?,3 29
                                                                 •                                                                             35    HYAll

                                                                                PAR ItA



                                                                                                     7       ..
                                                                                                                             ••   ••••   ...., A




                                                                                                                  .
                                                                                                                  .---7...47of       A




                 45
                                    ?           •
                                                ••
                                                                                                                      2;LS" V
                       NY.




                                                                                                                        7
                                                                                                                        ./

                                                                            PARKINq
                       ,q0
                                                                                 Lc T
                 Y6-


           kt-               (to-544;i

                        IL-D



                       a
                       /3                  /c2                              S           6
                                        ,
                                        A • --•:4A.   "•2.,T.1...ti.        es:e.•      40...7fie•
                                                                                                         ,40,11




                                I       Etde $.5 frproe_e-t
                                                        ;.                                           $TRIE27                       t4t

                                                                            5QUAi                        571                                        z3/4
                                                           e18
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 17 of 30



                    •Y
                                                      71Myc    t E 3a
                                        Site Plan,Squar
                                                       e      571
                            E STREET NW
                                                                le I   •
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 18 of 30




                   EXHIBIT 2
                   Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 19 of 30
                                                                       ri                 C          5-7-D
                                                                                                     r
         krTALINENT II
.1 .'N
    ,
    4•

                                                                2T'e?,3 29
                                                                 •                                                                             35    HYAll

                                                                                PAR ItA



                                                                                                     7       ..
                                                                                                                             ••   ••••   ...., A




                                                                                                                  .
                                                                                                                  .---7...47of       A




                 45
                                    ?           •
                                                ••
                                                                                                                      2;LS" V
                       NY.




                                                                                                                        7
                                                                                                                        ./

                                                                            PARKINq
                       ,q0
                                                                                 Lc T
                 Y6-


           kt-               (to-544;i

                        IL-D



                       a
                       /3                  /c2                              S           6
                                        ,
                                        A • --•:4A.   "•2.,T.1...ti.        es:e.•      40...7fie•
                                                                                                         ,40,11




                                I       Etde $.5 frproe_e-t
                                                        ;.                                           $TRIE27                       t4t

                                                                            5QUAi                        571                                        z3/4
                                                           e18
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 20 of 30




                   EXHIBIT 3
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 21 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 22 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 23 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 24 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 25 of 30




                   EXHIBIT 3
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 26 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 27 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 28 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 29 of 30
Case 1:21-cv-00044-DLF Document 11-3 Filed 04/13/21 Page 30 of 30
